DAVIS, Judge.
Anthony Miller, Sr. appeals the summary denial of his petition for writ of habeas corpus in which he sought leave to file a belated Florida Rule of Criminal Procedure 3.850 motion. Because of the erroneous information provided to Miller concerning the status of his convictions and the resultant confusion, we believe that it is appropriate under these extraordinary circumstances to permit Miller to file a belated rule 3.850 motion. Accordingly, the order of the trial court denying the petition is reversed. Miller shall be permitted to file a rule 3.850 motion within sixty days of the date of the issuance of the mandate in this case, and it shall be considered timely.
Reversed
BLUE, C.J., and GREEN, J., Concur.